United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2137
                                   ___________

Walter Gonzalez,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
United States of America,               *
                                        *       [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: November 29, 2005
                                Filed: December 9, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


      Walter Gonzalez filed a 28 U.S.C. § 2255 motion, seeking relief based on
United States v. Booker, 125 S. Ct. 738 (2005), and based on two criminal-history
issues he did not pursue on direct appeal. The district court1 denied Gonzalez’s
motion, but granted a certificate of appealability (COA) on whether the rule
announced in Booker applies retroactively to cases on collateral review. We have


      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota, adopting the report and recommendations of the Honorable Marshall
P. Young, United States Magistrate Judge for the District of South Dakota.
since concluded that it does not. See Never Misses A Shot v. United States, 413 F.3d
781, 783-84 (8th Cir. 2005) (per curiam). Further, Gonzalez has not made a
substantial showing that he was denied a constitutional right so as to justify expanding
the scope of the COA to include his criminal-history arguments. See 28 U.S.C. §
2253(c); Pruitt v. United States, 233 F.3d 570, 572-73 (8th Cir. 2000) (appellate
review of ruling on § 2255 motion is limited to issues specified in COA), cert. denied,
533 U.S. 932 (2001). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-